DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-33) in the reply filed on 03/24/2022 is acknowledged.
Claims 34-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/24/2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 17 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of copending Application No. 17/324,777 in view of Lin et al. (Pub No US 2012/0216121). Claim 17 of copending Application No. 17/324,777 already claims of the limitations of claim 17 in the instant application, except for a mechanism for virtually trying on products.
Nevertheless, in a similar field of endeavor Lin a mechanism for virtually trying on products (Paragraph [0178]; the user may try out the dress virtually). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claim 17 of copending Application No. 17/324,777 by specifically providing the elements mentioned above, as taught by Lin, for the predictable result of allowing the user to virtually try out products in order to reduce returns and exchanges associated with products purchased by the customers.
This is a provisional nonstatutory double patenting rejection.

Claims 17 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of copending Application No. 17/108,306 in view of Lin et al. (Pub No US 2012/0216121). Claim 17 of copending Application No. 17/108,306 already claims of the limitations of claim 17 in the instant application, except for a mechanism for virtually trying on products.
Nevertheless, in a similar field of endeavor Lin a mechanism for virtually trying on products (Paragraph [0178]; the user may try out the dress virtually). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claim 17 of copending Application No. 17/108,306 by specifically providing the elements mentioned above, as taught by Lin, for the predictable result of allowing the user to virtually try out products in order to reduce returns and exchanges associated with products purchased by the customers.
This is a provisional nonstatutory double patenting rejection.

Claims 17 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of copending Application No. 17/087,794 in view of Lin et al. (Pub No US 2012/0216121). Claim 17 of copending Application No. 17/087,794 already claims of the limitations of claim 17 in the instant application, except for a mechanism for virtually trying on products.
Nevertheless, in a similar field of endeavor Lin a mechanism for virtually trying on products (Paragraph [0178]; the user may try out the dress virtually). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claim 17 of copending Application No. 17/087,794 by specifically providing the elements mentioned above, as taught by Lin, for the predictable result of allowing the user to virtually try out products in order to reduce returns and exchanges associated with products purchased by the customers.
This is a provisional nonstatutory double patenting rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 17, 19, 21-24, 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (Pub No US 2014/0259062) in view of Pino, JR. et al. (Pub No US 2009/0089838) further in view of Lin et al. (Pub No US 2012/0216121). Hereinafter, referenced as Taylor, Pino and Lin, respectively.

Regarding claim 17, Taylor discloses a method of sharing portions of media, including the steps of: 
a first individual user recording a portion of media and recording a message chosen from the group consisting of video, text, voice, emojis, text and drawing markups of the media, images, and combinations thereof with a first user interface on a first user system (Paragraphs [0019] [0020] [0027] figures 1 and 5; the user of the user system 14 generates a message and the recorded media or record information pertaining to the desired media along with the message is then transmitted to another user system 14);
transmitting the portion of media and message to a second individual user if the second individual user is authorized to view the portion of media (Paragraph [0024]; confirm that a designated second user system 30 is authorized to receive the media);
the second individual user viewing the portion of media and message with a second user interface on a second user system (Paragraphs [0020] [0024] figure 2; receiving user receives tube-mail sent with video).
However, it is noted that Taylor is silent to explicitly disclose the first individual user placing a bet on a sporting event or online game with an online betting module on the first user interface; software in an online food ordering module in the first user interface recognizing and tagging food available to order in the media; and the first individual user ordering food with the online food ordering module on the first user interface.
Nevertheless, in a similar field of endeavor Pino discloses the first individual user placing a bet on a sporting event (e.g. horse racing, football, etc.) or online game with an online betting module on the first user interface (Paragraphs [0099] [0100] [0133] figures 9a-i; television receiving interface may allow the user to wager bets on live events, e.g. horse racing, football, etc.); 
software in an online food ordering module in the first user interface recognizing and tagging food available to order in the media (Paragraphs [0114] -[0116]; advertised interactive content for ordering food); and the first individual user ordering food with the online food ordering module on the first user interface (Paragraphs [0114] -[0116]; television interface may allow the user to also order food from a food advertisement presented during half time. Wherein interactive communications are performed over the internet; paragraph [0138]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taylor by specifically providing the elements mentioned above, as taught by Pino, for the predictable result of implementing a more user emerged experience that allows the user to interact with multiple interaction services provided by the television system, while watching the live event (Pino – paragraph [0005]).
However, it is noted that Taylor is silent to explicitly disclose software in a store section in the first user interface recognizing and tagging items available to purchase in the media; and the first individual user shopping for available products from the store section and virtually trying on products.
Nevertheless, in a similar field of endeavor Lin discloses software in a store section in the first user interface recognizing and tagging items available to purchase in the media (Paragraph [0178]; dress in a video content may be defined as an object for sale that may be highlighted or selected by the viewer); 
the first individual user shopping for available products from the store section and virtually trying on products (Paragraph [0178]; the user may try out the dress virtually). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taylor and Pino by specifically providing the elements mentioned above, as taught by Lin, for the predictable result of allowing the user to virtually try out products in order to reduce returns and exchanges associated with products purchased by the customers.

Regarding claim 19, Taylor, Pino and Lin disclose the method of claim 17; moreover, Taylor discloses that each of the steps are performed using an application on a smartphone or tablet stored on non-transitory computer media (Paragraph [0031]).

Regarding claim 21, Taylor, Pino and Lin disclose the method of claim 17; however, it is noted that Taylor, Pino and Lin are silent to explicitly disclose the step of the first individual user searching for a product in media and purchasing the product through the first user interface.
Nevertheless, in a similar field of endeavor Lin discloses the step of the first individual user searching for a product in media and purchasing the product through the first user interface (Paragraph [0178]; dress in a video content may be defined as an object for sale that may be highlighted or selected by the viewer using some input search criteria).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taylor and Pino by specifically providing the elements mentioned above, as taught by Lin, for the predictable result of allowing the user to virtually try out products in order to reduce returns and exchanges associated with products purchased by the customers.

Regarding claim 22, Taylor, Pino and Lin disclose the method of claim 17; moreover, Taylor discloses that said recording step is further defined as the first individual user recording a portion of media with a recording mechanism in the first user system (Paragraphs [0019] [0020] [0027] figures 1 and 5; the user of the user system 14 generates a message and the recorded media or record information pertaining to the desired media along with the message is then transmitted to another user system 14), wherein said transmitting step is further defined as transmitting the portion of media and message with a first user transmitter/receiver to a second user transmitter/receiver, and wherein said viewing step is further defined as a second individual user viewing the portion of media and message with the second user system (Paragraphs [0020] [0024] figure 2; receiving user receives tube-mail sent with video).

Regarding claim 23, Taylor, Pino and Lin disclose the method of claim 17; moreover, Taylor discloses the step of notifying the first individual user if the second individual user is not authorized to view the portion of media (Paragraph [0024]; first user system 28 is notified that the second user system 30 is not authorized to receive the media). 

Regarding claim 24, Taylor, Pino and Lin disclose the method of claim 17; moreover, Taylor discloses the step of the first individual user creating a user profile (Paragraph [0008]; establish a profile), and the first user system generating suggested programming based on the user profile (Paragraph [0029]; suggested viewing based on user profile). 

Regarding claim 26, Taylor, Pino and Lin disclose the method of claim 17; however, it is noted that Taylor is silent to explicitly disclose the step of the first individual user shopping for products from the first user interface chosen from the group consisting of product directly advertised to the first individual user, products based on a user profile, and combinations thereof.
Nevertheless, in a similar field of endeavor Pino discloses the step of the first individual user shopping for products from the first user interface chosen from the group consisting of product directly advertised to the first individual user, products based on a user profile, and combinations thereof (Paragraph [0144]; television interface may allow the user to also order food from a food advertisement presented during half time).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taylor by specifically providing the elements mentioned above, as taught by Pino, for the predictable result of implementing a more user emerged experience that allows the user to interact with multiple interaction services provided by the television system, while watching the live event (Pino – paragraph [0005]).

Regarding claim 29, Taylor, Pino and Lin disclose the method of claim 17; however, it is noted that Taylor is silent to explicitly disclose that the food is chosen from the group consisting of food advertised in a commercial, food advertised in an online ad, and food shown in a media program.
Nevertheless, in a similar field of endeavor Pino discloses that the food is chosen from the group consisting of food advertised in a commercial, food advertised in an online ad, and food shown in a media program (Paragraph [0144]; television interface may allow the user to also order food from a food advertisement presented during half time).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taylor by specifically providing the elements mentioned above, as taught by Pino, for the predictable result of implementing a more user emerged experience that allows the user to interact with multiple interaction services provided by the television system, while watching the live event (Pino – paragraph [0005]). 



Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor, Pino and Lin further in view of Jaini et al. (Pub No US 2019/0018572). Hereinafter, referenced as Jaini.

Regarding claim 18, Taylor, Pino and Lin disclose the method of claim 17; moreover, Taylor discloses recording a video and sharing the video with the second individual user (Paragraphs [0019] [0020] [0027] figures 1 and 5; the user of the user system 14 generates a message and the recorded media or record information pertaining to the desired media along with the message is then transmitted to another user system 14).
However, it is noted that Taylor, Pino and Lin are silent to explicitly disclose the step of the first individual user recording a video of themselves and sharing the video with the second individual user.
Nevertheless, in a similar field of endeavor Jaini discloses the step of the first individual user recording a video of themselves and sharing the video with the second individual user (Paragraph [0062] [0063] [0082] figure 8; record user content 820 for a scene in a movie 810; wherein the recorded user content 820 may be a voice-over audio and/or video content corresponding to the user performance; paragraphs [0030] [0087]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taylor, Pino and Lin by specifically providing the elements mentioned above, as taught by Jaini, for the predictable result of allowing the users to record the user's performance and share the recorded performance with other users (Jaini – paragraph [0002]). 



Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor, Pino and Lin further in view of Soderstrom (Pub No US 2009/0150947). Hereinafter, referenced as Soderstrom.

Regarding claim 20, Taylor, Pino and Lin disclose the method of claim 17; moreover, Taylor discloses before said first individual user recording a portion of media step, the step of the first individual user searching for media chosen from the group consisting of program information, programming shows, movies, concerts, sporting events, online games, and commercials (Paragraph [0030]; favorite player, sport, actor, etc.).
However, it is noted that Taylor, Pino and Lin are silent to explicitly disclose searching for media by keywords and selecting a portion of media returned in search results.
Nevertheless, in a similar field of endeavor Soderstrom searching for media by keywords and selecting a portion of media returned in search results (Paragraphs [0043] [0074] [0125]; allowing the viewer to search for programs to record using keyword searches).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taylor, Pino and Lin by specifically providing the elements mentioned above, as taught by Soderstrom, for the predictable result of allowing the viewer to search for video content that best fits their interests and preferences.  



Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor, Pino and Lin further in view of Uchida et al. (Pub No US 2013/0247101). Hereinafter, referenced as Uchida.

Regarding claim 25, Taylor, Pino and Lin disclose the method of claim 17; moreover, Taylor discloses the step of notifying the first individual user of messages in an inbox (Paragraph [0027] figure 5; user inbox) and notifying the first individual user that a friend is watching a program (Paragraph [0010]; notify user is online).
However, it is noted that Taylor, Pino and Lin are silent to explicitly disclose notifying the first individual of suggestions of programming when the first user system is turned on.
Nevertheless, in a similar field of endeavor Uchida discloses notifying the first individual of suggestions of programming when the first user system is turned on (Paragraphs [0117] [0122] figure 24; when users powers on the receiver, a message displaying program suggestions is displayed for the user).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taylor, Pino and Lin by specifically providing the elements mentioned above, as taught by Uchida, for the predictable result of identifying the user and the programs that they have viewed in the past to recommend content with a high likelihood of being watched by the viewer.



Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor, Pino and Lin further in view of Lam et al. (Pub No US 2014/0310752). Hereinafter, referenced as Lam.  

Regarding claim 27, Taylor, Pino and Lin disclose the method of claim 17; moreover, Lin discloses products for sale on the first user interface (Paragraph [0178]).
However, it is noted that Taylor, Pino and Lin are silent to explicitly disclose the step of the first individual user listing products for sale on the first user interface.
Nevertheless, in a similar field of endeavor Lam discloses the step of the first individual user listing products for sale on the first user interface (Paragraphs [0025] [0036] [0043] figure 1; programmatic client 108 in client 112 allows users to author product listings for sale, e.g. eBay).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to Taylor, Pino and Lin by specifically providing the elements mentioned above, as taught by Lam, for the predictable result of further expanding the online market place to allow all the users of the network system to list products for sale, increasing revenue while permitting the viewers to sell their own products. 



Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor, Pino and Lin further in view of Hill (Pub No US 2015/0139615). Hereinafter, referenced as Hill.

Regarding claim 28, Taylor, Pino and Lin disclose the method of claim 17; moreover, Taylor discloses the step of a first individual user recording a portion of media (Paragraphs [0019] [0020] [0027] figures 1 and 5; the user of the user system 14 generates a message and the recorded media or record information pertaining to the desired media along with the message is then transmitted to another user system 14).
However, it is noted that Taylor, Pino and Lin are silent to explicitly disclose that recording a portion of media is performed with a quick share button that allows for instant recording of media for a length of time chosen from the group consisting of 5 seconds, 10 seconds, 15 seconds, 30 seconds, 1 minute, and 5 minutes.
Nevertheless, in a similar field of endeavor Hill discloses that recording a portion of media is performed with a quick share button that allows for instant recording of media for a length of time chosen from the group consisting of 5 seconds, 10 seconds, 15 seconds, 30 seconds, 1 minute, and 5 minutes (Paragraph [0051] figure 2A; fast recording command, e.g. 1 minute).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taylor, Pino and Lin by specifically providing the elements mentioned above, as taught by Hill, for the predictable result of allowing the user to use shortcut control commands that streamline the recording process, making it less time consuming and easier to navigate.



Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor, Pino and Lin further in view of Hughes et al. (Pub No US 2010/0179867). Hereinafter, referenced as Hughes.

Regarding claim 30, Taylor, Pino and Lin disclose the method of claim 29; moreover, Pino discloses the online food ordering module (Paragraph [0144]; television interface may allow the user to also order food from a food advertisement presented during half time).
However, it is noted that Taylor, Pino and Lin are silent to explicitly disclose that the online food ordering module interacts with an existing food ordering and delivery platform.
Nevertheless, in a similar field of endeavor Hughes discloses that the online food ordering module interacts with an existing food ordering and delivery platform (Paragraphs [0063] [0101] [0102] figures 10 and 11; access advertiser's Internet website and advertiser's product ordering database, e.g. food ordering).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taylor, Pino and Lin by specifically providing the elements mentioned above, as taught by Hughes, for the predictable result of linking to an advertiser’s website to allow the viewer to place an order, delegating the interactive ordering scheme to the advertiser’s point of access.



Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor, Pino and Lin further in view of Pequignot (Pub No US 2014/0282638). Hereinafter, referenced as Pequignot.

Regarding claim 31, Taylor, Pino and Lin disclose the method of claim 17; however, it is noted that Taylor, Pino and Lin are silent to explicitly disclose that said step of the first individual user shopping for available products from the store section further includes the step of gifting products to an individual.
Nevertheless, in a similar field of endeavor Pequignot discloses that said step of the first individual user shopping for available products from the store section further includes the step of gifting products to an individual (Paragraph [0031] figure 3; purchased products may be gifted to someone else remote from the viewer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taylor, Pino and Lin by specifically providing the elements mentioned above, as taught by Pequignot, for the predictable result of allowing the viewer to gift purchased products to other users remote from the viewer (Pequignot – paragraph [0031]). 



Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor, Pino and Lin further in view of Hiranandani et al. (Pub No US 2018/0260843). Hereinafter, referenced as Hiranandani.

Regarding claim 32, Taylor, Pino and Lin disclose the method of claim 17; moreover, Lin discloses that said step of the first individual user shopping for available products from the store section and virtually trying on products further includes the step of displaying products on the first individual user's body (Paragraph [0178]; the user may virtually try a dress, e.g. body).
 	However, it is noted that Taylor, Pino and Lin are silent to explicitly disclose the step of displaying products on the first individual user's face, in the first individual user's room, and on the first individual user's property.
	Nevertheless, in a similar field of endeavor Hiranandani discloses the step of displaying products on the first individual user's face (e.g. cosmetics), in the first individual user's room (Figures 2A-B; e.g. Livingroom), and on the first individual user's property (Paragraphs [0036] [0037] [0050] [0058] figures 1-2; displaying virtual objects such as clothing, cosmetics, furniture, etc. over real video objects, e.g. user’s body and face, Livingroom, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taylor, Pino and Lin by specifically providing the elements mentioned above, as taught by Hiranandani, for the predictable result of targeting products for sale that take into consideration the user’s physical surroundings to increase potential buyers (Hiranandani – paragraph [0003]).








Claims 1, 3, 6 – 11, 13 – 16 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor, Pino, Pequignot, Soderstrom, Jaini and Lin.

Regarding claim 1, Taylor discloses a media sharing and communication system, comprising: 
a recording mechanism that records a desired portion of media upon activation by a first individual user who is not a content provider, the portion (Paragraph [0008]; portion of an episode) of media being less than a full media episode (Paragraphs [0019] [0020] [0027] figures 1 and 5; the user of the user system 14 generates a message and the recorded media or record information pertaining to the desired media along with the message is then transmitted to another user system 14);
a friend request mechanism for sending and receiving friend requests between users to be approved to receive and share media and wherein the friend request mechanism suggests friends who have similar interests of the first individual user Paragraph [0010]; sending and receiving friend requests), and wherein the friends are searchable by information chosen from the group consisting of name, user name, gamer tag, telephone, address, and email (Paragraphs [0010] [0027] [0032] figure 5; suggest friends of a user profile friend list, e.g. D. Taylor, B. Deel, etc., that has similar interests);
a first user transmitter/receiver provider (Paragraph [0019]; e.g. first transmitter/receiver 22) included in a first user system that transmits the portion of media and a message generated by the first individual user regarding the portion of media to a second individual user who is not a content provider, the first user system including a first user interface having an input device and screen view that is generated by software stored on a memory device of the first user transmitter/receiver, the first user system including a user profile generator interface (Paragraphs [0008] [0010] figure 1; user profiles); 
a confirmation mechanism that confirms that the second individual user is authorized to view the portion of media (Paragraph [0024]; confirm that the second user is authorized to view recorded portion) and a notification mechanism that notifies the first individual user if the second individual user is not authorized to receive the portion of media and notifies the second individual user that the portion of media cannot be received due to programming configuration subscribed to by the second individual user (Paragraph [0024]; notified that media could not be received due to programming configuration subscribed by the second user);
a second user transmitter/receiver (Figure 1; e.g. second transmitter/receiver 22) included in a second user system that receives the portion of media upon authorization of the second individual user (Paragraph [0027] figure 1) and screen view that is generated by software stored on a memory device of the second user transmitter/receiver, the second user system including a user profile generator interface, the second user system including a second user interface having an input device and screen view that is generated by software stored on a memory device of the second user transmitter/receiver, the second user system including a user profile generator interface (Paragraphs [0008] [0009] [0029]; establish a user profile).
However, it is noted that Taylor is silent to explicitly disclose an online betting module that allows the first individual user to place bets; and an online food ordering module that allows the first individual user to order food.
Nevertheless, in a similar field of endeavor Pino discloses an online betting module that allows the first individual user to place bets (Paragraphs [0099] [0100] [0133] figures 9a-i; television receiving interface may allow the user to wager bets on live events, e.g. horse racing, football, etc.);
and an online food ordering module that allows the first individual user to order food (Paragraph [0144]; television interface may allow the user to also order food from a food advertisement presented during half time).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taylor by specifically providing the elements mentioned above, as taught by Pino, for the predictable result of implementing a more user emerged experience that allows the user to interact with multiple interaction services provided by the television system, while watching the live event (Pino – paragraph [0005]).
However, it is noted that Taylor and Pino are silent to explicitly disclose that the first user system and the second user system including a store section for shopping for products and listing products for sale, wherein said store section includes software that recognizes and tags items available to purchase in said media; wherein said online food ordering module includes software that recognizes and tags food available to order in said media.
Nevertheless, in a similar field of endeavor Pequignot discloses that the first user system and the second user system including a store section for shopping for products and listing products for sale (Paragraphs [0027] [0039]; figures 4 and 5; items available for shopping listed by the sellers. Paragraphs [0039] [0041] figures 4 and 5; tagged internet links of a presented product on the television show),
wherein said store section includes software that recognizes and tags items available to purchase in said media (Paragraphs [0013] [0039] [0041] figure 3; tagging products for sale presented on the video content);
wherein said online food ordering module includes software that recognizes and tags food available to order in said media (Paragraphs [0036] [0041] figure 3; purchasable tagged items may also include the purchase of food, e.g. pizza order).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taylor and Pino by specifically providing the elements mentioned above, as taught by Pequignot, for the predictable result of immediately monetizing on advertised products placed on the video content (Pequignot – paragraph [0004]).
However, it is noted that Taylor, Pino and Pequignot are silent to explicitly disclose a search mechanism that allows the first individual user and second individual user to search by keywords for media and products used in media.
Nevertheless, in a similar field of endeavor Soderstrom discloses searching by keywords and selecting a portion of media returned in search results (Paragraphs [0043] [0074] [0125]; allowing the viewer to search for programs to record using keyword searches).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taylor, Pino and Pequignot by specifically providing the elements mentioned above, as taught by Soderstrom, for the predictable result of allowing the viewer to search for video content that best fits their interests and preferences.  
However, it is noted that Taylor, Pino, Pequignot and Soderstrom are silent to explicitly disclose a video recording mechanism that allows the first individual user to record a video of themselves and share the video with the second individual user.
Nevertheless, in a similar field of endeavor Jaini discloses a video recording mechanism that allows the first individual user to record a video of themselves and share the video with the second individual user (Paragraph [0062] [0063] [0082] figure 8; record user content 820 for a scene in a movie 810. Paragraphs [0030] [0082] figure 8; wherein the recorded user content 820 may be a voice-over on top of existing media).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taylor, Pino, Pequignot and Soderstrom by specifically providing the elements mentioned above, as taught by Jaini, for the predictable result of allowing the users to record the user's performance and share the recorded performance with other users (Jaini – paragraph [0002]). 
However, it is noted that Taylor, Pino, Pequignot, Soderstrom and Jaini are silent to explicitly disclose a mechanism for virtually trying on products.
Nevertheless, in a similar field of endeavor Lin discloses a mechanism for virtually trying on products (Paragraph [0178]; the user may try out the dress virtually). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taylor, Pino, Pequignot, Soderstrom and Jaini by specifically providing the elements mentioned above, as taught by Lin, for the predictable result of allowing the user to virtually try out products in order to reduce returns and exchanges associated with products purchased by the customers.

Regarding claim 3, Taylor, Pino, Pequignot, Soderstrom, Jaini and Lin disclose all the limitations of claim 3; therefore, claim 3 is rejected for the same reasons stated in claim 29.

Regarding claim 6, Taylor, Pino, Pequignot, Soderstrom, Jaini and Lin disclose the media sharing and communication system of claim 1; however, it is noted that Taylor, Pino, Pequignot and Soderstrom are silent to explicitly disclose that the first user system and second user system are capable of receiving and executing voice commands chosen from the group consisting of rewinding media, fast forwarding media, recording media, adding a message to recorded media, and sending media and/or a message.
Nevertheless, in a similar field of endeavor Jaini discloses that the first user system and second user system are capable of receiving and executing voice commands chosen from the group consisting of rewinding media, fast forwarding media, recording media, adding a message to recorded media, and sending media and/or a message (Paragraphs [0059] [0063] [0091]; user request to record voice over message may be done implementing a voice command request).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taylor, Pino, Pequignot and Soderstrom by specifically providing the elements mentioned above, as taught by Jaini, for the predictable result of implementing voice commands that free up the user’s hands while controlling the device, allowing the user to multitask while controlling the device.

Regarding claim 7, Taylor, Pino, Pequignot, Soderstrom, Jaini and Lin disclose all the limitations of claim 7; therefore, claim 7 is rejected for the same reasons stated in claim 19.

Regarding claim 8, Taylor, Pino, Pequignot, Soderstrom, Jaini and Lin disclose all the limitations of claim 8; therefore, claim 8 is rejected for the same reasons stated in claim 20.

Regarding claim 9, Taylor, Pino, Pequignot, Soderstrom, Jaini and Lin disclose all the limitations of claim 9; therefore, claim 9 is rejected for the same reasons stated in claim 17.

Regarding claims 10 and 11, Taylor, Pino, Pequignot, Soderstrom, Jaini and Lin disclose all the limitations of claims 10 and 11; therefore, claims 10 and 11 are rejected for the same reasons stated in claim 24.

Regarding claim 13, Taylor, Pino, Pequignot, Soderstrom, Jaini and Lin disclose the media sharing and communication system of claim 1; moreover, Taylor discloses that the first user transmitter/receiver automatically records media disseminated by the media content provider based upon preferences entered into a user profile of the first user transmitter/receiver (Paragraphs [0009] [0028]; automatically record content based on user preferences).

Regarding claim 14, Taylor, Pino, Pequignot, Soderstrom, Jaini and Lin disclose the media sharing and communication system of claim 1; moreover, Taylor discloses that the notification mechanism notifies the first individual user, the second individual user, or both, if the second user transmitter/receiver does not have sufficient memory to receive the portion of media (Paragraph [0032]; sufficient memory).

Regarding claim 15, Taylor, Pino, Pequignot, Soderstrom, Jaini and Lin disclose all the limitations of claim 15; therefore, claim 15 is rejected for the same reasons stated in claim 17.

Regarding claim 16, Taylor, Pino, Pequignot, Soderstrom, Jaini and Lin disclose all the limitations of claim 16; therefore, claim 16 is rejected for the same reasons stated in claim 26.

Regarding claim 33, Taylor, Pino, Pequignot, Soderstrom, Jaini and Lin disclose all the limitations of claim 33; therefore, claim 33 is rejected for the same reasons stated in claim 1.



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor, Pino, Pequignot, Soderstrom, Jaini, Lin and Hiranandani.


Regarding claim 2, Taylor, Pino, Pequignot, Soderstrom, Jaini, Lin and Hiranandani disclose all the limitations of claim 2; therefore, claim 2 is rejected for the same reasons stated in claim 32.



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor, Pino, Pequignot, Soderstrom, Jaini, Lin and Hughes.


Regarding claim 4, Taylor, Pino, Pequignot, Soderstrom, Jaini, Lin and Hiranandani disclose all the limitations of claim 4; therefore, claim 4 is rejected for the same reasons stated in claim 30.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor, Pino, Pequignot, Soderstrom, Jaini, Lin and Hill.


Regarding claim 5, Taylor, Pino, Pequignot, Soderstrom, Jaini, Lin and Hiranandani disclose all the limitations of claim 5; therefore, claim 5 is rejected for the same reasons stated in claim 28.



Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor, Pino, Pequignot, Soderstrom, Jaini and Lin further in view of Andrews II et al. (Pub No US 2009/0276805). Hereinafter, referenced as Andrews.

Regarding claim 12, Taylor, Pino, Pequignot, Soderstrom, Jaini and Lin disclose the media sharing and communication system of claim 11; moreover, Taylor discloses the personal information (Paragraph [0028]; user profile has indications of personal preferences about the type of media enjoyed by the viewer).
However, it is noted that Taylor, Pino, Pequignot, Soderstrom, Jaini and Lin are silent to explicitly disclose that the personal information includes payment information.
Nevertheless, in a similar field of endeavor Andrews discloses that the personal information includes payment information (Paragraph [0129]; account information may hold payment and shipping information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taylor, Pino, Pequignot, Soderstrom, Jaini and Lin by specifically providing the elements mentioned above, as taught by Andrews, for the predictable result of allowing the user to do a faster checkout of purchased goods. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNIOR O MENDOZA whose telephone number is (571)270-3573. The examiner can normally be reached Mon-Fri 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNIOR O MENDOZA/Primary Examiner, Art Unit 2423